      Case 8-19-72292-reg             Doc 129       Filed 06/03/19     Entered 06/03/19 12:20:54




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:
                                                                     Case No.: 19-72292-reg
         PETLAND DISCOUNTS, INC.,                                    Chapter 7

                                             Debtor.
----------------------------------------------------------x

                      ORDER PURSUANT TO 11 U.S.C. §§ 105(a), 365(a)
                         AND 554 AND BANKRUPTCY RULE 6006
                    AUTHORIZING REJECTION OF ALL ALARM LEASES
                              WITH DAVIS ALARMS INC.

         UPON the application (the “Application”) of Allan B. Mendelsohn, trustee (the

“Trustee”), by and through his counsel, Rosen & Kantrow, PLLC, seeking the entry of an Order

pursuant to Sections 105(a), 365(a) and 554 of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 6006 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), authorizing the Trustee to reject all executory contracts and leases with

Davis Alarms Inc. d/b/a D&W Central Station Alarm Co. (“D&W”) nunc pro tunc to the date of

the filing of the Debtor’s petition; and the matter having come on for a hearing before the Court

on April 29, 2019; and the Trustee having appeared by Fred S. Kantrow, one of his attorneys; and

Steven B. Sheinwald of Kirschenbaum & Kirschenbaum, P.C., having appeared on behalf of

D&W in opposition to the Application to the extent it sought nunc pro tunc relief; and the Court,

having considered the Application and determined that the relief sought should be granted to the

extent that the executory contracts should be rejected, and denied to the extent nunc pro tunc

relief was sought, it is hereby

         ORDERED that all alarm contracts with D&W are hereby rejected as of the date of entry

of this Order; and it is further
     Case 8-19-72292-reg            Doc 129    Filed 06/03/19     Entered 06/03/19 12:20:54




        ORDERED that any claims arising out of or related to the rejection of the alarm

contracts shall be filed by the deadline established in this case for the filing of proofs of claim, or

said claim shall be barred from receiving any distribution; and it is further

        ORDERED that nothing contained in this Order shall preclude the Trustee from filing an

objection to any proof of claim that may be filed as a result of the rejection; and it is further

        ORDERED that the Trustee is authorized to take any and all actions necessary to

effectuate the relief granted in this Order; and it is further

        ORDERED that the terms and conditions of this Order shall be effective immediately

upon its entry; and it is further

        ORDERED that this Court shall retain jurisdiction over this matter to determine any

dispute that may arise hereunder.




                                                                 ____________________________
 Dated: Central Islip, New York                                       Robert E. Grossman
        June 3, 2019                                             United States Bankruptcy Judge
